[DO NOT PUBLISH]




            IN THE UNITED STATES COURT OF APPEALS
                                                       FILED
                   FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                     ________________________   ELEVENTH CIRCUIT
                                                 FEBRUARY 20, 2008
                                                 THOMAS K. KAHN
                           No. 06-15394
                                                      CLERK
                      ________________________

                  D.C. Docket No. 04-80738-CV-WPD

WHITE LION VAN LINES, INC.,
a Florida corporation,
GREG FISCHER,

                                                   Plaintiffs–Appellants,

                                 versus

PALM BEACH COUNTY, FLORIDA, a charter
county and political subdivision of the
State of Florida,
PALM BEACH COUNTY BOARD OF COMMISSIONERS,
the governing body of the county,
et al.,

                                                  Defendants–Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     _________________________

                           (February 20, 2008)
Before ANDERSON and BARKETT, Circuit Judges, and TRAGER,* District
Judge.

PER CURIAM:

       The plaintiffs, White Lion Van Lines, Inc. and Greg Fischer, sued Palm

Beach County, Florida and Dennis Moore under 42 U.S.C. § 1983, claiming that

the County and Moore unconstitutionally deprived them of due process and equal

protection in their implementation of Palm Beach County Moving Ordinance No.

2000-010. The plaintiffs’ theory of the case was that the Division of Consumer

Affairs of Palm Beach County (“DCA”) and its director, Moore, treated complaints

made against White Lion differently, and less favorably, than those made against

moving companies on the DCA’s Moving Task Force, and that the DCA and

Moore otherwise unconstitutionally implemented the Ordinance.

       A jury found Moore not liable but found that the County had violated the

due process and equal protection rights of White Lion and Fischer. The district

court subsequently granted the County’s renewed motion for judgment

notwithstanding the verdict, concluding that the evidence presented at trial did not

support imposition of municipal liability upon the County. White Lion and Fischer

appeal from that judgment. We affirm because no evidence in the record supports



*
  Honorable David G. Trager, United States District Judge for the Eastern District of New York,
sitting by designation.

                                               2
the conclusion that the County Commissioners were aware of or ratified any

custom or policy that violated the equal protection or due process rights of the

plaintiffs.

       AFFIRMED.




                                          3